United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2087
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Edward Jones

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: November 19, 2014
                            Filed: November 24, 2014
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Edward Jones directly appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense. His counsel moves to withdraw, and in a brief filed

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
under Anders v. California, 386 U.S. 738 (1967), he argues that the court abused its
discretion in declining to vary below the advisory Guidelines range. After careful
review, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(appellate review of sentencing decision), we find that the court did not abuse its
discretion in declining to grant the requested variance, see United States v. Gonzalez,
573 F.3d 600, 608 (8th Cir. 2009) (upholding denial of motion for downward
variance where court considered sentencing factors and properly explained rationale).
We also conclude that the within-Guidelines-range sentence is substantively
reasonable. See Feemster, 572 F.3d at 461 (if sentence is within Guidelines range,
appellate court may apply presumption of substantive reasonableness). Finally, after
independently reviewing the record under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                        ______________________________




                                         -2-